Citation Nr: 1145969	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for pseudofolliculitis barbae.

4.  Entitlement to service connection for a bilateral foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.  The Veteran also had service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for hernia, bilateral foot fungus, hemorrhoids, pseudofolliculitis barbae, and low back pain.  The Veteran filed a notice of disagreement dated in February 2007, and the RO issued a statement of the case dated in February 2008.  The Veteran submitted a substantive appeal in March 2008.  

In January 2011, the RO granted entitlement to service connection for residuals, umbilical hernia.

The issues of entitlement to service connection for pseudofolliculitis barbae and a bilateral foot fungus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of records does not show that degenerative disc disease of the lumbar spine had its onset in service or within one year of service, nor is such disability otherwise a result of active military service. 

2.  The preponderance of the medical evidence of record does not show that the Veteran has a current hemorrhoids disability.



CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Hemorrhoids were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in August 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was afforded a VA examination dated in December 2010 in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a low back disability and hemorrhoids.  

The Veteran's service treatment records indicate that the Veteran was seen in October 1978 for complaints of low back pain for three days after lifting.  He was indicated to have no previous history of back problems.  He was diagnosed with low back strain and acute muscle strain.  In May 1979, the Veteran was again seen for complaints of back injury.  He was noted to have dull aching pain.  In November 1979 the Veteran was seen for complaints of rectal bleeding for the prior two weeks.  There was no evidence of fissures.  The Veteran stated that he had a history of hemorrhoids.  The Veteran was indicated to have rectal bleed.  The Veteran's September 1979 Medical Examination Report was normal, as was the Veteran's Report of Medical History. 

The Veteran's service treatment records from his time in the National Guard do not indicate any treatment for a hemorrhoids condition.  He was seen one time in May 1990 for complaints of back pain.  He was assessed with back ache.  The Reports of Medical Examination from this service do not indicate any back complaints or hemorrhoids and the Veteran's Medical History Reports are also negative for complaints of back problems of hemorrhoids.

After service, the Veteran's private and VA treatment records do not indicate that the Veteran has a back or hemorrhoids disability, with the possible exception of an August 2009 VA treatment record that may note hemorrhoids.  

The Veteran was afforded a VA examination in connection with his claims dated in December 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran was seen on active duty for low back pain in 1978 after lifting heavy supplies from a truck.  The Veteran was not seen again with back pain until the Veteran reported that he was digging a water line in 2007 and injured his back.  X-rays showed mild to moderate disc space narrowing at L5-S1.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner then stated that it was less likely as not (less than 50/50 probability)  that the Veteran's degenerative disc disease of the lumbar spine was caused by or the result of low back pain during active military service in October 1978.  The examiner went on to note that there was no consistent documentation of treatment for low back strain during and after military service.  It was not a chronic condition and the Veteran was not treated consistently during or after military service.  The Veteran was treated for back strain two times during military service and not treated again until 2000 when the Veteran stated that he injured his back putting in a water line.  The examiner concluded by stating that it was less likely as not that the back strain during active military service is the cause of the current low back degenerative disc disease.  In this regard, the Board notes that the examiner reported two different dates for the subsequent back injury, 2000 and 2007.

With respect to hemorrhoids, the examiner stated that the Veteran reported that he had hemorrhoids in the past, but that he no longer is bothered with hemorrhoids.  The Veteran was not being treated for the condition and the examiner did not diagnose the Veteran as having this condition.

Based on the foregoing, the Board finds that entitlement to service connection for a low back disability and hemorrhoids is not warranted in this case.  First, with respect to the hemorrhoids disability, the Veteran's private and VA treatment records do not indicate that the Veteran has this condition.  An August 2009 treatment report indicates possible hemorrhoids, but it is not clear from this report whether this is a report of a history of the condition or a current indication.  In addition, the Veteran's service treatment records do not indicate hemorrhoids in service; there were only indications of rectal bleeding.  Finally, in the December 2010 VA examination, the Veteran reported that he no longer is bothered with hemorrhoids and the examiner did not diagnose the Veteran as having this condition.

As the preponderance of the medical evidence indicates that the Veteran does not have a hemorrhoids disability, service connection for this condition cannot be granted.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

And with respect to the Veteran's low back claim, while the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, the December 2010 VA examiner found that the Veteran's current disability is not related to the complaints of back strain in active duty service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  

In this case, the Board finds that the medical evidence in this case does not indicate that the Veteran has a current hemorrhoids disability, and the Veteran himself reported to the December 2010 VA examiner that he was no longer bothered with this condition.  In addition, the December 2010 VA examiner, who examined the Veteran and his claims file, found that the Veteran's current degenerative disc disease of the lumbar spine was not related to the two incidents of back strain in service.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities began in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  In this regard, the Board also notes that the December 2010 VA examiner reported that it was the Veteran who indicated that he was no longer bothered with hemorrhoids, and the Veteran also reported a subsequent intervening back injury in 2000 or 2007, many years after his acute back strain in service.  The Board finds that the Veteran's contentions regarding his disabilities are outweighed by the medical evidence of record and his own contrary reports.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include degenerative disc disease of the lumbar spine, is denied.

Service connection for hemorrhoids is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's skin claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Veteran's service treatment records indicate that the Veteran was seen in March and June 1977 for a face rash for the prior four weeks.  The Veteran  reported that this began after a training in a gas chamber.  The rash was indicated to be spreading.  The Veteran's September 1979 Report of Medical Examination was noted to be normal and the Veteran's post-service private and VA treatment records do not indicate any continued treatment for the Veteran's claimed conditions.

In his November 2010 testimony at the RO, the Veteran indicated that he first noticed problems with a foot fungus at Fort Stewart while on active duty.  The Veteran sought treatment and was told that he had a foot fungus.  The Veteran reported that he continues to have problems with this and that he uses over-the-counter medication to treat the fungus.  He indicated that he was not being treated for the condition, but that his diabetic foot doctor also noticed the fungus while examining the Veteran's toenails.  With respect to the claim for pseudofolliculitis barbae, the Veteran testified that he still has symptoms similar to the facial rash in service and that he uses over-the-counter medication for this as well.  The Veteran reported that the condition will flare up in the summer.  

During the December 2010 VA examination, the examiner noted the reports of rash in the Veteran's service treatment records as well as the Veteran's report of foot rash in service.  The course of the conditions was indicated to be intermittent, with no symptoms or skin break down at the time of the examination.  The examiner stated that there had been no skin disease in the past 12 months and indicated that the examination was normal.  The examiner did not provide definitive diagnoses related to the Veteran's complaints, and did not indicate whether the conditions had their onset in or were related to the Veteran's military service.

Based on the foregoing, these issues should be remanded for additional examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

The Veteran's claims file should be forwarded to the individual who conducted the December 2010 VA examination, if available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and etiology of any current skin disorder, including pseudofolliculitis barbae and a bilateral foot fungus.  In particular, the examiner should specifically state whether the Veteran currently suffers from a facial rash and foot fungus and proved diagnoses related thereto.  If the Veteran is found to have current skin conditions, the examiner is asked to provide an opinion regarding whether the conditions had their onset in active military service, or are otherwise related the Veteran's active service.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the December 2010 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions. 

Upon remand, the RO should update the Veteran's claims file with records from the Birmingham VA Medical Center dated since November 2010.  The Veteran  should also be afforded an opportunity to submit additional medical evidence relevant to his left knee claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Finally, the Board notes that the Veteran had National Guard service after his active duty military service.  While the Veteran is not claiming entitlement to service connection for his skin conditions based on any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), for completeness sake, the Veteran's service personnel records from this period of service should be associated with the veterans claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed skin disabilities.  This should specifically include treatment records from the Birmingham VA Medical Center dated since November 2010.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Associate with the Veteran's claims file the service personnel records from the Veteran's National Guard service, and determine all periods of ACDUTRA and INACDUTRA.

3.  After all available treatment records have been associated with the claims file, if the individual who conducted the December 2010 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report that addresses the current nature and etiology of the Veteran's claimed skin disorders.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the June 2010 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of any current skin disorders.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Does the Veteran currently have pseudofolliculitis barbae or a bilateral foot fungus?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has currently diagnosed skin disorders, to include peripheral neuropathy and a bilateral foot fungus, did such disorders have their onset during active duty, or are these conditions otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the Veteran's testimony before the RO concerning his current skin disorders.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.
 
4.  Readjudicate the issues on appeal.  If any  determination remains unfavorable to the Veteran, issue a supplemental statement of the case.  An appropriate period of time should be allowed for a response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


